Name: Regulation (EEC) No 2604/69 of the Council of 20 December 1969 applying to the French overseas departments Regulation (EEC) No 2603/69 establishing common rules for exports
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  international trade;  trade;  overseas countries and territories;  international affairs;  information technology and data processing
 Date Published: nan

 27.12.1969 EN Official Journal of the European Communities L 324/34 REGULATION (EEC) NO 2604/69 OF THE COUNCIL of 20 December 1969 applying to the French overseas departments Regulation (EEC) No 2603/69 establishing common rules for exports THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 227 thereof; Having regard to the proposal from the Commission; Whereas the Community provisions relative to the establishment of common rules for exports should also apply in the French overseas departments; HAS ADOPTED THIS REGULATION: Article 1 The provisions of Council Regulation (EEC) No 2603/69 (1) of 20 December 1969 establishing common rules for exports shall apply in the French overseas departments. Article 2 This Regulation shall enter into force on 31 December 1969. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1969. For the Council The President H. J. DE KOSTER (1) OJ No L 324, 27.12.1969, p. 25.